Exhibit 10.9

Infinity Property and Casualty Corporation

Deferred Compensation Plan

(Amended and Restated Effective January 1, 2005)

 

1. Establishment and Purpose

Infinity Property and Casualty Corporation (“Infinity” or the “Company”) adopted
the Infinity Property and Casualty Corporation Deferred Compensation Plan
effective February 19, 2003 to enable eligible Employees of the Company and its
subsidiaries to defer payment of a portion of their compensation. The Plan is
hereby amended and restated effective January 1, 2005 to adopt changes required
for compliance with Internal Revenue Code Section 409A. The provisions of this
restated Plan shall apply to any Participant who completes one hour of service
after the effective date of this restatement.

 

2. Plan Objectives

The purpose of this Plan is to assist eligible Employees to:

 

  (a) Accumulate income for retirement; and

 

  (b) Provide opportunity for financial growth.

 

3. Definitions

When used in this Plan, the following words and phrases shall have the following
meanings:

 

  (a) “Account” means the record maintained for each Participant to which all
deferrals, earnings, and distributions are credited and debited for each Plan
Year.

 

  (b) “Administrator” means the Company’s highest ranking human resources
officer or such other person or persons appointed by the Board of Directors of
the Company who will be responsible for those functions assigned to the
Administrator under the terms of the Plan.

 

  (c) “Base Salary” means base pay, excluding any bonuses and other
extraordinary payments.

 

  (d) “Bonus” means any direct lump sum payment earned for services rendered in
addition to the Participant’s Base Salary. Payments made from a Long Term
Incentive Compensation (LTIC) plan are not included.

 

  (e) “Company” means Infinity Property and Casualty Corporation and (unless the
context indicates otherwise) its subsidiaries and affiliates.

 

1



--------------------------------------------------------------------------------

  (f) “Compensation” means Base Salary and Bonus.

 

  (g) “Employee” means an employee of the Company.

 

  (h) “Participant” means an officer or other key Employee who participates in
the Plan for a designated Plan Year.

 

  (i) “Plan” means this Infinity Property and Casualty Corporation Deferred
Compensation Plan.

 

  (j) “Plan Year” means the calendar year, January 1 through December 31. The
initial Plan Year commenced on February 19, 2003.

 

  (k) “Separation from Service” means a separation from service as defined in
Internal Revenue Code Section 409A(a)(2)(A)(i) and the regulations thereunder
and shall be deemed to include a separation from service for any reason,
including but not limited to, termination of employment, death, disability, and
retirement.

 

4. Eligibility

Certain key Employees of the Company and its subsidiaries will be eligible to
become Participants in the Plan either through annual invitation by the
Administrator or through an employment agreement approved by the Chief Executive
Officer.

 

5. Participation

A key Employee designated as eligible pursuant to the terms of Section 4(a) will
participate in the Plan by delivering to the Administrator, by the December 1st
(or by such later date designated by the Administrator, which shall not be later
than December 31st), prior to the beginning of each Plan Year a properly
completed enrollment form that conforms to the terms and conditions of the Plan.
As described in Section 7 below, special election provisions apply to
“performance-based Compensation.” Once a key Employee becomes a Participant,
participation shall continue until such date as the Participant’s benefits under
the Plan are fully distributed in accordance with the Plan terms.

 

6. Deferred Compensation Account

 

  (a) A deferred compensation Account will be established for each Participant.
A Participant’s Account shall include all amounts in such Participant’s deferred
compensation account under the American Financial Group, Inc.’s Deferred
Compensation Plan (the “AFG Plan”) that were transferred to this Plan.

 

  (b) All Compensation deferred by the Participant, all earnings determined
under Section 9 and all distributions from the Account to the Participant or the
Participant’s beneficiaries or estate shall be reflected in the Account.

 

2



--------------------------------------------------------------------------------

  (c) All Accounts shall be maintained by the Administrator.

 

7. Deferral Sources

 

  (a) Prior to the beginning of each Plan Year during the enrollment period
described in 5 above, a Participant must elect to defer a stated percentage of
his or her Compensation for services rendered in the next Plan Year. Effective
January 1, 2006, with regard to “performance-based Compensation” as defined in
the immediately following paragraph, a Participant may execute a supplemental
bonus reduction agreement on a form prescribed by the Plan Administrator to
elect to reduce his or her performance-based Compensation for the Plan Year.
Such supplemental bonus reduction agreement must be executed on or before the
date that is six months before the end of the performance period, and the
Participant must have performed services continually from the later of (i) the
beginning of the performance period, or (ii) the date the performance criteria
are established through the date an election is made in accordance with this
paragraph.

“Performance-based Compensation” is Compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria (i.e., established in writing
by not later than 90 days after the commencement of the period of service to
which the criteria relates, provided that the outcome is substantially uncertain
at the time the criteria are established) relating to a performance period of at
least 12 consecutive months. Performance-based Compensation will not include any
amount or portion of any amount that will be paid either (i) regardless of
performance, or (ii) based upon a level of performance that is substantially
certain to be met at the time the criteria are established. The determination of
“performance-based Compensation” shall be made in accordance with Code
Section 409A and the regulations thereunder.

 

  (b) Any Base Salary deferral must be at least 5% and no more than 80% of Base
Salary. Any Bonus deferral (including deferral of performance-based Compensation
as described in the preceding paragraph (a)) must be at least 10% and no more
than 80% of each Bonus. No deferral election shall reduce a Participant’s paid
compensation below the amount necessary to satisfy applicable employment taxes
(e.g., FICA/Medicare) on amounts deferred, benefit plan withholding requirements
or income tax withholding for compensation that cannot be deferred.

 

  (c) Compensation deferred under this Plan shall be credited to the
Participant’s Account on the date such amounts would have otherwise been paid.

 

  (d) The deferral sources and amounts elected for a given Plan Year are
irrevocable.

 

8. Election of Distribution Date

At the time a Participant makes his or her initial election to defer
Compensation, the Participant must also elect the date of distribution of
benefits (as provided in Section 10 below). Benefits will be paid at the later
of the Participant’s

 

3



--------------------------------------------------------------------------------

Separation from Service or the year selected by the Participant, as more fully
described in Section 12 below. The Participant’s initial distribution election
shall apply to all of the Participant’s benefits under this Plan for all Plan
Years.

 

9. Crediting of Earnings

 

  (a) There shall be credited to the Account of each Participant an additional
amount of earnings determined under this Section 9.

 

  (b) A Participant’s Account will be adjusted to earn interest during each Plan
Year at a rate determined by the Compensation Committee of the Company on or
about the prior November 15. The interest rate selected will be based on the
general level of interest rates as well as interest rates the Company is paying
on its debt obligations. In the exercise of its discretion, the Compensation
Committee of the Company may raise (but not lower) such selected interest rate
for any Plan Year, based upon significant movements in the general level of
interest rates.

 

  (c) For each Plan Year, the Participant’s Account shall be increased or
decreased as if it had earned the rate of return corresponding to the amount
determined under this Section. Such increase or decrease shall be based on the
Participant’s Account balance throughout the Plan Year and shall be credited
quarterly on the last day of each March, June, September and December.

 

10. Payment Form and Method

 

  (a) Payments from the Plan shall be made in the form of cash. Any required tax
withholding will be deducted from the Participant’s Account.

 

  (b) At the time of initial enrollment in the Plan (or, in accordance with
Internal Revenue Code Section 409A, on or prior to the date required for
elections to be made to comply with such section), a Participant shall elect the
method of payment desired and the time of payment (in accordance with Section 12
below).

 

  (c) A Participant may choose either a lump sum or annual installments over a
period not to exceed ten (10) years.

 

  (d) The payment method elected shall apply to all benefits of the Participant
under the Plan for all Plan Years and, with regard to an election made in
accordance with Section 409A after initial participation or a distribution
election change made in accordance with paragraph (e) below, shall apply to
benefits accrued prior to and subsequent to such election.

 

  (e) Once made, an election of the form of payment of benefits and time of
payment of benefits is irrevocable except in the following situations:

 

  (1)

The new distribution election does not take effect until the first day of the
month that is at least

 

4



--------------------------------------------------------------------------------

 

twelve (12) months after the date the new election is filed (and the Participant
must remain employed on such date);

 

  (2) The new distribution election must delay payments for at least five years
from the date benefits would have been paid in accordance with the existing
distribution election;

 

  (3) The new distribution election must be made at least twelve (12) months
prior to the first scheduled payment date under the existing distribution
election; and

 

  (4) The new distribution election cannot result in an acceleration of benefit
payments as they would have been made under the existing distribution election.

 

  (f) Pursuant to the transition guidance issued by the Internal Revenue Service
regarding compliance with Internal Revenue Code Section 409A in obtaining
distribution elections, no distribution election will be effective if it would
cause an amount that is to be paid in the year of the election to be paid in a
subsequent year or would cause an amount that is to be paid in a subsequent year
to be paid in the year of the election.

 

11. Account Statement

An Account Statement will be sent to each Participant quarterly until the
Participant’s Account has been completely distributed.

 

12. Account Distribution

 

  (a)

Payment will be made (if in a lump sum) or will begin (if in annual
installments) on the January 15th or July 15th that is at least six months
following the later of (i) Participant’s Separation from Service or (ii) the
first day of the year selected by the Participant in his/her enrollment form (as
described in Section 5 above). Future installment payments will be made on
January 15th of each succeeding year until the installment period ends.

 

  (b) Installments will be paid over the number of years elected by the
Participant (up to ten (10) annual installments), with each installment being
calculated by multiplying the Account balance as of the January 1 or July 1
preceding the distribution date described in (a) above by a fraction of one over
the number of years remaining in the installment period.

 

  (c) Applicable federal, state, local and foreign taxes will be deducted from
the gross amount of the payment.

 

  (d)

Notwithstanding the Participant’s distribution election, if the Participant’s
Account balance to be paid or to begin to be paid on the January 15th or
July 15th that is at least six months following the Participant’s Separation
from Service does not exceed the applicable dollar amount under Internal Revenue
Code Section 402(g)(1)(B) ($15,500 for 2007) on the first day of such month
(i.e., on January 1 or July 1), the

 

5



--------------------------------------------------------------------------------

 

Participant’s benefits will be paid in a lump sum payment on such January 15th
or July 15th. This provision shall apply only if the payment results in the
termination of and liquidation of the entirety of the Participant’s interest
under the Plan and all other arrangements treated as a single plan under
Treasury Regulation Section 1.409A-1(c)(2).

 

  (e) If installment payments are in effect, the Participant’s Account shall
continue to be credited with earnings hereunder until payment of the final
installment.

 

  (f) Under the terms of paragraphs (a) and (d) of this Section 12, payments for
all Participants are delayed for six months following Separation from Service.
This includes distributions for any Participants who are “specified employees”
as defined in Internal Revenue Code Section 409A.

 

13. Beneficiary Designation

 

  (a) A Participant shall have the right to designate one or more beneficiaries
and to change any beneficiary previously designated.

 

  (b) A Participant shall submit his or her beneficiary designation in writing
using the beneficiary designation portion of the enrollment form. The
Participant shall deliver the completed form to the Administrator. The most
recently dated and filed beneficiary designation shall cancel all prior
designations.

 

  (c) In the event of the Participant’s death before or after the commencement
of payments from the Account, the amount otherwise payable to the Participant
shall be paid to the designated beneficiaries, and if there are no
beneficiaries, to the estate of the Participant, in a lump sum cash payment
within 90 days following the Participant’s death.

 

14. General Provisions

 

  (a) Participant’s Rights Unsecured. The right of any Participant to receive
payments under the provisions of this Plan shall be an unsecured claim against
the general assets of the Company. It is not required or intended that the
amounts credited to the Participant’s Account be segregated on the books of the
Company or be held by the Company in trust for a Participant and a Participant
shall not have any claim to or against a specific asset or assets of the
Company. All credits to an Account are for bookkeeping purposes only.

 

  (b) Non-Assignability. The right to receive payments shall not be transferable
or assignable by a Participant. Any attempted assignment or alienation of
payments shall be void and of no force or effect.

 

  (c) Administration. The Administrator shall have the authority to adopt rules,
regulations and procedures for carrying out this Plan, and shall interpret,
construe and implement the provisions of the Plan according to the laws of the
State of Alabama.

 

6



--------------------------------------------------------------------------------

  (d) Amendment and Termination. This Plan may at any time or from time to time
be amended or terminated. No amendment, modification or termination shall
adversely affect the Participant’s rights under this Plan. Notwithstanding the
foregoing, any amendment or discontinuance of the Plan shall be prospective in
operation only and shall not affect the payment of any deferred amounts
theretofore earned by any Participant or former Participant. Any amendment or
discontinuance must comply with the requirements of Code Section 409A.

 

  (e) Construction. The singular shall also include the plural where
appropriate.

 

  (f) Employment Rights. This Plan does not constitute a contract of employment
and participation in the Plan will not give any Participant the right to be
retained in the employ of the Company.

 

  (g) Bonus Rights. This Plan does not confer the right for a Participant to
receive a Bonus.

 

  (h) Compliance With Internal Revenue Code Section 409A. To the extent
applicable, this Plan shall be administered in compliance with Internal Revenue
Code Section 409A.

This amended and restated Plan is adopted this 9th day of February, 2010,
effective as provided above.

INFINITY PROPERTY AND CASUALTY CORPORATION

 

By:  

/s/ Samuel J. Simon

Its:  

Executive Vice President, General Counsel and Secretary

 

7